Case: 19-30530     Document: 00515591080         Page: 1     Date Filed: 10/06/2020




               United States Court of Appeals
                  for the Fifth Circuit                               United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       October 6, 2020
                                  No. 19-30530
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Sabrina Lynn Deville, also known as Lynn Deville, also known
   as Kim Deville,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:18-CV-4254
                           USDC No. 2:15-CR-293-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Sabrina Lynn Deville, federal prisoner # 35501-034, pleaded guilty,
   pursuant to a written agreement, to controlled substance offenses. The
   district court denied Deville’s motion under 28 U.S.C. § 2255 on the merits.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30530      Document: 00515591080           Page: 2     Date Filed: 10/06/2020




                                     No. 19-30530


   Deville subsequently filed a motion to unseal the transcript of her sentencing
   hearing to pursue § 2255 relief, which the district court construed as a motion
   for a copy of the transcript at government expense and denied.
          While Deville’s appeal from the denial of her motion for a copy of her
   sentencing transcript was pending, this court, in a separate action, dismissed
   Deville’s appeal from the denial of her § 2255 motion for lack of jurisdiction
   because her notice of appeal was untimely. The parties’ briefs, filed after that
   dismissal, address only issues related to the district court’s denial of Deville’s
   § 2255 motion. The only viable issue in the instant appeal, however, is
   whether Deville is entitled to a transcript of her sentencing hearing at
   government expense to pursue § 2255 relief. Given that we dismissed
   Deville’s appeal from the denial of her § 2255 motion, no effectual relief
   exists to grant Deville in the instant appeal. Thus, the instant appeal is moot.
   See Motient Corp. v. Dondero, 529 F.3d 532, 537 (5th Cir. 2008); United States
   v. Lares-Meraz, 452 F.3d 352, 354-55 (5th Cir. 2006).
          Accordingly, Deville’s appeal is DISMISSED as moot. Her motion
   for the appointment of counsel on appeal is DENIED.




                                           2